DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The amendments to the specification filed 11/22/2021 are accepted by the Examiner.  It is noted that the description added to the specification is not new matter and simply describes and accords terms to the configuration shown in Fig. 1, wherein information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter (MPEP 2163.06).  

3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claims 1, 6, and 7 have been amended to recite the following features with Examiner emphasis:
	Claim 1:
in respective joint portions,”

	Claims 6 and 7:
“wherein the end portion on the uncoated portion of the positive electrode current collector of the one of the more than one power generation elements and end portions of the uncoated portions of the other positive electrode current collectors of the more than one power generation elements are overlapped and joined, on the inner side of the positive electrode terminal, with each other in respective joint portions,”

The terms “respective joint portions” do not appear within the disclosure, but are considered intrinsically present due P50-51 of the PGPUB, and construed as portions where one current collector is bought together with another current collector:

    PNG
    media_image1.png
    137
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    252
    422
    media_image2.png
    Greyscale


Thus, while not new matter, the language is new terminology that has no antecedent basis within the disclosure and is accordingly objected to on the basis of MPEP 608.01(o):
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
	
Appropriate correction is required. 


Claim Analysis
4.	Applicant comments in the response filed 11/22/2021:
Applicant notes that, irrespective of the amendments (wherein it is specified that "more than one power generation elements" are included in the "battery main body"), in the general battery technical field, "one power generation element" is generally understood as being a set of a negative electrode layer, a separator, a positive electrode layer, a separator, a negative electrode layer, ... etc." This is shown in Fig. 2 as filed.

The Examiner does not find this statement to hold true, wherein “one power generation element” is not required to include multiple separators and/or electrode layers as alleged.  “One power generation element” in the general battery field would be understood, at a minimum, to include a negative electrode layer, a separator, a positive electrode layer, and some means to conduct ions between the electrode layers such as an liquid electrolyte, solid electrolyte, etc. – multiple separators and/or electrode layers are not latently required by the term, and the specification has not explicitly defined the term such that it is accorded any special meaning.  Furthermore, the instant claims define the power generation element as configured as including only one separator and only one of each of the electrodes, thus, the above comment is counter to what is recited in the claims.  Accordingly, it is noted that the term will be interpreted according to how it is defined in the claims which is how a person having ordinary skill in the art would interpret the term.

“…wherein each negative electrode current collector of the more than one power generation elements has, along one end portion of an outer side thereof, an uncoated portion in which the 4 negative electrode active material layer is not formed, the uncoated portion of each negative electrode current collector extending along the one end portion of the outer side and being angled with respect to the predetermined one direction…”

It is noted that Figure 1, which is the only support for the feature as claimed, shows an embodiment in which the negative electrode current collectors are each angled except one, and the positive electrode current collectors are each angled (no exceptions).  A person having ordinary skill in the art would understand that the designation of negative positive and positive electrode within a lithium ion battery is entirely dependent upon the state of charge/discharge, and that the configuration and/or designation thereof could easily be switched.  This is the reason the independent claims were not restricted which both recite similar features with claim 1 being directed toward the negative electrode features and claim 7 being directed toward the positive electrode.  Accordingly, the feature is not considered new matter as one having ordinary skill in the art would readily understand that the negative electrodes and current collectors thereof could just as easily be component 3 versus component 8 within Figure 1, wherein at least one set of the current collectors are each angled as claimed.  These comments are made for clarity of the record.

Claim Objections
6.	Claims 6, 7, 20, and 21 are objected to because of the following informalities: 
Claim 6, line 6 is missing a comma at the end of the clause
Claim 7 at page 10 in the second to last paragraph:  there is an extra space between “elements” and the comma (,) which should be deleted
Claim 7, fifth indented section, line 1 recites collectors (plural) and should be collector (singular)
Claims 20 and 21 each need to delete the comma after “wherein” as it not grammatically correct
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 4, and thus dependent claim 5, claim 6, and thus dependent claims 9-11, claim 7, and thus dependent claims 15-19 and 21, claim 10, and thus dependent claim 11, and claim 16, and thus dependent claim 17, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


    PNG
    media_image3.png
    541
    957
    media_image3.png
    Greyscale


See the amendments made to the specification as filed 11/22/2021:


    PNG
    media_image4.png
    168
    642
    media_image4.png
    Greyscale

Claim 7 then goes on to define that the length of the third non-joint portion in the predetermined one direction being from an outer end of the joint portion to an outer end portion of the positive electrode current collector which does not hold true as this would be a length in the direction D3 shown above, or [in a direction opposite to the predetermined one direction].
B)	Claim 4 has been amended to recite in part:

“ the second non-joint portion being included in one region in an inner end side of the joint portion, the first non-joint portion being included in another region in an inner end side of 

The language does not exist within the written description and does not appear to be supported, wherein the meaning of the newly added language including new terminology is entirely unclear.  It is not clear how the disclosure supports the features presented given it is now clear how non-joint portion(s) are included in a joint portion.  It is not clear how a region is in a side of an entity (“included in one region in an inner end side of the joint portion”) such that the disclosure does not appear to support the feature claimed.  If Applicant alleges the drawings support the feature claimed, then the specification needs to be amended to include the language recited (MPEP 608.01(o)), and each of the specification and drawings require reference numerals to clearly annotating the newly added features.  Note that with respect to newly added limitations, Applicant should specifically point out the support for any amendments (MPEP 2163, Section II-A; MPEP 714.02, 2163.06).  Accordingly, comments should also be provided in the response filed that make clear how the new features including new terminology not found within the written description is supported by the figures.  
C)	The same analysis applied to claim 4 is applied to each of claims 10 and 16, with each being amended to recite in part:
“the fourth non-joint portion being included in one region in an inner end side of the joint portion, the third non-joint portion being included in another region in an inner end side of the joint portion, and the one region is included on an opposite side of the another region with respect to the joint portion in the predetermined one direction.”

The language does not exist within the written description and does not appear to be supported, wherein the meaning of the newly added language including new terminology is entirely unclear.  It is not clear how the disclosure supports the features presented given it is now clear how non-joint portion(s) are included in a joint portion.   It is not clear how a region is in a side of an specifically point out the support for any amendments (MPEP 2163, Section II-A; MPEP 714.02, 2163.06).  Accordingly, comments should also be provided comments should also be provided in the response filed that make clear how the new features including new terminology not found within the written description is supported by the figures.
D)	Claim 6 is not supported given the lithium ion battery is not configured such that each of the negative electrode collectors (claim 1) and each of the positive electrode current collectors (claim 6) are angled with respect to the predetermined one direction as presented.
	Specifically, claim 1 has been amended to recite the following:
“…wherein each negative electrode current collector of the more than one power generation elements has, along one end portion of an outer side thereof, an uncoated portion in which the 4 negative electrode active material layer is not formed, the uncoated portion of each negative electrode current collector extending along the one end portion of the outer side and being angled with respect to the predetermined one direction…”

It is noted that Figure 1, which is the only support for the feature as claimed, shows an embodiment in which the negative electrode current collectors are each angled except one, and the positive electrode current collectors are each angled (no exceptions).  A person having ordinary skill in the art would understand that the designation of negative positive and positive electrode within a lithium ion battery is entirely dependent upon the state of charge/discharge, and that the configuration and/or designation thereof could easily be switched.  This is the reason the independent claims were not restricted which both recite similar features with claim 1 being negative electrodes and current collectors thereof could just as easily be component 3 versus component 8 within Figure 1, wherein at least one set of the current collectors are each angled as claimed.  However, both sets of each of the positive and negative current collectors are not angled as required of claim 6 given Figure 1 illustrates that at least one of the current collectors is entirely parallel with the predetermined one direction and not angled (see boxed current collector below):

    PNG
    media_image5.png
    472
    748
    media_image5.png
    Greyscale

Accordingly, claim 6 fails to meet the written description requirement and is not supported by the drawings.
	Appropriate correction is required.  

9.	The prior Office Action rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Claim 1, and thus dependent claims 3-6, 9-13 and 20, claim 3, claim 4, and thus dependent claim 5, claim 6, and thus dependent claims 9-11, claim 7, and thus dependent claims 15-19 and 21, claim 9, claim 10, and thus dependent claim 11, claim 12, claim 15, claim 16, and thus dependent claim 17, claim 18, and claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 1 is reproduced below with emphasis added by the Examiner:
1.	 A lithium ion battery comprising: 
a battery main body including more than one power generation elements each configured by laminating a positive electrode layer including a positive electrode active material layer and a positive electrode current collector, an electrolyte layer including a separator and an electrolytic solution, and a negative electrode layer including a negative electrode active material layer and a negative electrode current collector, in this order; 
an outer package in which the battery main body is sealed; 
a positive electrode terminal which is electrically connected to each positive electrode current collector of the more than one power generation elements, at least a part of the positive electrode terminal being exposed to an outside of the outer package; and 
a negative electrode terminal which is electrically connected to each negative electrode current collector of the more than one power generation elements, at least a part of the negative electrode terminal being exposed to the outside of the outer package in a predetermined one direction perpendicular to a lamination direction of the more than one power generation elements,
wherein each negative electrode current collector of the more than one power generation elements has, along one end portion of an outer side thereof, an uncoated portion in which the 4 negative electrode active material layer is not formed, the uncoated portion of each negative electrode current collector extending along the one end portion of the outer side and being angled with respect to the predetermined one direction, 
wherein an end portion on the uncoated portion of a  negative electrode current collector of one of  the more than one  power generation elements and an end portion on an inner side of the negative electrode terminal are joined with each other in a joint portion by welding, 
wherein the end portion on the uncoated portion of the negative electrode current collector of the one of the more than one power generation elements and end portions of the uncoated portions of the other negative electrode current collectors of the more than one power generation elements are overlapped and joined, on the inner side of the negative electrode terminal, with each other in respective joint portions, 

wherein the end portion on the uncoated portion of each negative electrode current collector of the more than one power generation element and the inner side of the negative electrode terminal are not joined with each other, 5
 
Appln. No.: 16/483,586wherein the first non-joint portion is included on a most distal end portion on the uncoated portion of each  negative electrode current collectors of the respective more than one power generation elements, 
wherein the negative electrode current collector of each of the more than one power generation elements has a length of the first non-joint portion, in the predetermined one direction, being from an outer end of the joint portion to an outer end portion of the negative electrode current collector of each of the more than one power generation elements, and 
wherein a maximum length of the first non-joint portion in the predetermined one direction is equal to or greater than 0.1 mm and equal to or less than 2.5 mm.

The above emphasized features recite conflicting and contrary requirements of the claim as emphasized rendering the claim indefinite.  It appears the issue can be remedied by amending the following section as follows:
“wherein the lithium ion battery further comprises a first non-joint portion in which the end portion on the uncoated portion of each negative electrode current collector of the more than one power generation elements is overlapped on the inner side of the negative electrode terminal,
wherein the end portion on the uncoated portion of each negative electrode current collector of the more than one power generation element and the inner side of the negative electrode terminal are not joined by welding with each other in the first non-joint portion,” 

5

B)	The same analysis is applied to each of claims 6 and 7 which simply reverses the designation of positive and negative and names the non-joint portion the third non-joint portion.  Accordingly, the issue of claims 6 and 7 can be remedied by amending the following section of each as follows:

“wherein the lithium ion battery further comprises a third non-joint portion in which the end portion on the uncoated portion of each positive electrode current collector of the more than one power generation elements is overlapped on the inner side of the positive electrode terminal
wherein the end portion on the uncoated portion of each positive electrode current collector of the more than one power generation element and the inner side of the positive electrode terminal are not joined by welding with each other in the third non-joint portion,” 


“ the second non-joint portion being included in one region in an inner end side of the joint portion, the first non-joint portion being included in another region in an inner end side of the joint portion, and the one region is included on an opposite side of the another region with respect to the joint portion in the predetermined one direction.”

The language does not exist within the written description and the meaning of the newly added language including new terminology is entirely unclear.  It is not clear how non-joint portion is included in a joint portion.  It is not clear how a region is in a side of an entity (“included in one region in an inner end side of the joint portion”).  The Examiner cannot extrapolate the meaning of the language as it does not exist in the disclosure and no comments are provided with respect to the meaning thereof.  
D) 	The same analysis applied to claim 4 is applied to each of claims 10 and 16, with each being amended to recite in part:
“the fourth non-joint portion being included in one region in an inner end side of the joint portion, the third non-joint portion being included in another region in an inner end side of the joint portion, and the one region is included on an opposite side of the another region with respect to the joint portion in the predetermined one direction.”

The language does not exist within the written description and the meaning of the newly added language including new terminology is entirely unclear.  It is not clear how a non-joint portion is included in a joint portion.  It is not clear how a region is in a side of an entity (“included in one region in an inner end side of the joint portion”).  The Examiner cannot extrapolate the meaning of the language as it does not exist in the disclosure and no comments are provided with respect to the meaning thereof.  
E)	Claim 9 recites “the joint portion” which is not clear and renders the claim indefinite because claim 9 depends on both claims 1 and 6, and there are multiple joint portions recited.  
F)	Claims 12 and 18 each recites “the separator” which does not invoke proper antecedent basis and should be amended to “the separator of each of the more than one power generation elements”
G)	Claims 3, 9, and 15 each recite a feature proceeded with “wherein, in a case where..” rendering the claim indefinite as to whether the feature is required or not.  For example, if there “was a case” where S1 and/or C1 was set to something else, would this or would this not read on the claim?  Correction can be made by way of removing “in a case where” from each of the claims.
H)	Claim 20 recites “a maximum length of the first non-joint portion” and fails to invoke proper antecedent basis given this feature has already been recited in claim 1.
I)	Claim 21 recites “a maximum length of the third non-joint portion” and fails to invoke proper antecedent basis given this feature has already been recited in claim 7.
Appropriate correction is required.


Compact Prosecution
11.	Where an appropriate correction is proposed above within the rejections under 35 U.S.C. 112(b)/second paragraph, it is implemented in the analysis of the claims with respect to the prior art evaluation and application thereof for the purposes of compact prosecution given otherwise the claims are not examinable for prior art purposes given the contradictory features presented in the independent claims (see sections A and B above).  This course of action is based on MPEP 2173.06:
First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). 

	Claim 4, and thus dependent claim 5, claim 10, and thus dependent claim 11, and claim 16, and thus dependent claim 17 will not have a prior art rejection given the features are entirely unclear, and the Examiner cannot extrapolate the intended meaning of the language as it does not exist in the disclosure and no comments are provided with respect to the meaning thereof.  This course of action is based on MPEP 2173.06:
Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 


	Claim Rejections - 35 USC § 103
12.	The rejection of claims 1, 4-7, 10, 11, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP 2008-060407) (machine translation previously provided) in view of Jung et al. (US 2015/0024255) is withdrawn in view of the amendments provided.  All rejections pending from this are also withdrawn.  
The rejection of claims 1, 3-7, 9, 10, 13, 15, 16, and 19 under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2012/0077065) is withdrawn in view of the amendments provided.  All rejections pending from this are also withdrawn.  

13.	Claims 1, 3, 6-7, 9, 13, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0024255) in view of Tanjou et al. (US 2003/0215702).
Regarding claim 1, Jung teaches a secondary battery with materials that intrinsically provides for a lithium ion battery based on the materials recited (e.g., carbon or lithium metal for the anode and a lithium-based active material such as LiCoO2) (P38) comprising: 
a battery main body including “at least two unit cells” (“more than one power generation elements”) each configured by laminating a positive electrode layer including a positive electrode active material layer and a positive electrode current collector, a separator that intrinsically is imbibed in some way with a lithium ion conducting means (“an electrolyte layer”) such that the lithium (Li+) from the LiCoO2 cathode material may intercalate into the anode (P38), and a negative electrode layer including a negative electrode active material layer and a negative electrode current collector, in this order (P29-38, 41, full dislcosure). 
Jung fails to explicitly recite that the separator includes an electrolyte solution; however, it is noted that the separator in some way must have an ion conducting means (i.e., provide an electrolyte layer) as otherwise the battery would cease to function if ions could not shuttle between the cathode and anode via the separator.  As to specific ion conducting means (i.e., the claimed electrolyte solution), such a component is a standard construct in the art as taught by Tanjou (P92).  Specifically, Tanjou discloses analogous art in the same field of endeavor (i.e., “a lithium-ion battery” – P5) including above-named components (Fig. 3; entire disclosure), wherein an appropriate ion conducting means utilized with analogous separator 4c is that of an electrolyte solution provided as a solvent and electrolytic salt (P92).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the known ion-conducting means of an electrolyte solution for the battery of Jung given Tanjou teaches such a construct is known and provides for the predictable result of a functional means by which lithium ions can be provided to a battery prima facie obviousness determination [MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945);  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)].
Furthermore regarding claim 1, Jung teaches:
an outer package 110 in which the battery main body is sealed (P42-43; Figs. 1-3); 
a positive electrode terminal 150 which is electrically connected to each positive electrode current collector 130 of the more than one power generation elements, at least a part of the positive electrode terminal being exposed to an outside of the outer package (Figs. 1-3); and 
a negative electrode terminal 160 which is electrically connected to each negative electrode current collector 140 of the more than one power generation elements, at least a part of the negative electrode terminal 160 being exposed to the outside of the outer package in a predetermined one direction perpendicular to a lamination direction of the more than one power generation elements (Figs. 1-3),
wherein each negative electrode current collector 140 of the more than one power generation elements has, along one end portion of an outer side thereof, an uncoated portion in which the 4negative electrode active material layer is not formed (Figs. 3-4), the uncoated portion of each negative electrode current collector extending along the one end portion of the outer side and being angled with respect to the predetermined one direction (Fig. 3) [Note:  the disclosure explicitly notes that although the embodiments shown focus on the structure of the cathode tab 130 and the cathode lead 150, the same may be applied to the anode tab 140 and the anode lead 160 – P47], 

wherein the end portion on the uncoated portion of the negative electrode current collector 140 of the one of the more than one power generation elements and end portions of the uncoated portions of the other negative electrode current collectors of the more than one power generation elements are overlapped and joined (i.e., brought together), on the inner side of the negative electrode terminal (Fig.4), with each other in respective joint portions (Fig. 4, the “respective joint portions” being where one current collector touches/is brought together with the adjacent current collector), 
wherein the lithium ion battery further comprises a first non-joint portion (boxed below) in which the end portion on the uncoated portion of each negative electrode current collector of the more than one power generation elements is overlapped on the inner side of the negative electrode terminal, 
wherein the end portion on the uncoated portion of each negative electrode current collector of the more than one power generation element and the inner side of the negative electrode terminal are not joined [by welding] with each other [in the first non-joint portion], 5
 
Appln. No.: 16/483,586wherein the first non-joint portion is included on a most distal end portion on the uncoated portion of each negative electrode current collectors of the respective more than one power generation elements (Fig. 4), 
wherein the negative electrode current collector of each of the more than one power generation elements has a length of the first non-joint portion, in the predetermined one 
wherein a maximum length of the first non-joint portion in the predetermined one direction is equivalent to some value in the range claimed that is less than 2.5 mm and greater than 0.1 mm as clearly illustrated in Figure 4 annotated below and utilizing the scale shown (i.e., you can duplicate the non-joint portion and fit it four-times within the 10 mm section such that the non-joint portion intrinsically is some value less than 2.5 mm, and is clearly larger than the value of 0.1 mm):  

    PNG
    media_image6.png
    573
    720
    media_image6.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) See MPEP §  2131.03.
It is noted that while Jung teaches other embodiments in which the joint portion via welding occurs at point A as illustrated above (i.e., “it is preferred to form the welding part adjacent to the cell electrode assembly 120”), the disclosure of Jung does not “teach away” 
given the court has held, “"the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus, although there is a preference for the weld spot to occur at position A (P69, 72), the disclosure of Jung does not discredit or discourage the alternative option of welding spot C.  
See also:  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Likewise, the known construct of weld spot C of Jung does not become patentable simply because construct A is described as the preferred embodiment.  Furthermore, in the instant that the temperature change of the jig 180 is entirely not-critical to a given endeavor (i.e., the jig is optimized to withstand higher temperatures for example), one of ordinary skill in the art would be motivated to select 
Regarding claim 6, Jung teaches wherein each positive electrode current collector of the more than one power generation elements has, along one end portion of an outer side thereof, an uncoated portion in which the positive electrode active material layer is not formed, the uncoated portion of each positive 7 Appln. No.: 16/483,586electrode current collector extending along the one end portion of the outer side and being angled with respect to the predetermined one direction,
 wherein an end portion on the uncoated portion of a  positive electrode current collector of one of  the more than one power generation elements and an end portion on an inner side of the positive electrode terminal are joined with each other in a joint portion by welding, 
wherein the end portion on the uncoated portion of the positive electrode current collector of the one of the more than one power generation elements and end portions of the uncoated portions of the other positive electrode current collectors of the more than one power generation elements are overlapped and joined, on the inner side of the positive electrode terminal with each other in respective joint portions, and 
wherein the lithium ion battery comprises a third non-joint portion in which the end portion on the uncoated portion of each positive electrode current collector of the more than one power generation elements is overlapped on the inner side of  the positive electrode terminal, and 
wherein the end portion on the uncoated portion of each positive electrode current collector of the more than one power generation elements and the inner side of the positive electrode terminal are not joined [by welding] with each other [in the third non-joint portion], the first non-joint portion being included on a most distal end portion on the outer side of 
Regarding claim 7, Jung teaches a secondary battery with materials that intrinsically provides for a lithium ion battery based on the materials recited (e.g., carbon or lithium metal for the anode and a lithium-based active material such as LiCoO2) (P38) comprising: 
a battery main body including “at least two unit cells” (“more than one power generation elements”) each configured by laminating a positive electrode layer including a positive electrode active material layer and a positive electrode current collector, a separator that intrinsically is imbibed in some way with a lithium ion conducting means (“an electrolyte layer”) such that the lithium (Li+) from the LiCoO2 cathode material may intercalate into the anode (P38), and a negative electrode layer including a negative electrode active material layer and a negative electrode current collector, in this order (P29-38, 41, full disclosure). 
Jung fails to explicitly recite that the separator includes an electrolyte solution; however, it is noted that the separator in some way must have an ion conducting means (i.e., provide an electrolyte layer) as otherwise the battery would cease to function if ions could not shuttle between the cathode and anode via the separator.  As to specific ion conducting means (i.e., the claimed electrolyte solution), such a component is a standard construct in the art as taught by Tanjou (P92).  Specifically, Tanjou discloses analogous art in the same field of endeavor (i.e., “a lithium-ion battery” – P5) including above-named components (Fig. 3; entire disclosure), wherein an appropriate ion conducting means utilized with analogous separator 4c is that of an electrolyte solution provided as a solvent and electrolytic salt (P92).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the known ion-conducting means of an electrolyte prima facie obviousness determination [MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945);  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)].
Furthermore regarding claim 7, Jung teaches:
an outer package 110 in which the battery main body is sealed (P42-43; Figs. 1-3); 
a positive electrode terminal 150 which is electrically connected to each positive electrode current collector 130 of the more than one power generation elements, at least a part of the positive electrode terminal being exposed to an outside of the outer package (Figs. 1-3); and 
a negative electrode terminal 160 which is electrically connected to each negative electrode current collector 140 of the more than one power generation elements, at least a part of the negative electrode terminal 160 being exposed to the outside of the outer package in a predetermined one direction perpendicular to a lamination direction of the more than one power generation elements (Figs. 1-3),
wherein each positive electrode current collector of the more than one power generation elements has, along one end portion of an outer side thereof, an uncoated portion in which the positive electrode active material layer is not formed, the uncoated portion of each positive electrode current collector extending along the one end portion of the outer side and being angled with respect to the predetermined one direction, wherein an end portion on the uncoated portion of a  positive electrode current collector of one of  the more than one power generation elements 
wherein the end portion on the uncoated portion of the positive electrode current collector of the more than one power generation elements and end portions of the uncoated portions of the other positive electrode current collectors of the more than one power generation elements are overlapped and joined, on the inner side of the positive electrode terminal with each other in respective joint portions, 
wherein the lithium ion battery further comprises a third non-joint portion in which the end portion on the uncoated portions of each positive electrode current collector of the more than one power generation elements is overlapped on the inner side of the positive electrode terminal, 
wherein the end portion on the uncoated portion of each positive electrode current collector of the more than one power generation elements and the inner side of the positive electrode terminal are not joined [by welding] with each other [in the third non-joint portion], 
wherein the third non-joint portion is included on a most distal end portion on the uncoated portion of each positive electrode current collectors of the respective more than one power generation elements, 
wherein the positive electrode current collector of each of the more than one power generation elements has a length of the third non-joint portion in [a direction opposite to] the predetermined one direction being from an outer end of the joint portion to an outer end portion of the positive electrode current collector of each of the more than one power generation elements, 10 
wherein a maximum length of the third non-joint portion in the predetermined one direction is equivalent to some value in the range claimed that is less than 2.5 mm and greater 

    PNG
    media_image6.png
    573
    720
    media_image6.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).  Thus, the value as illustrated for the third non-joint portion within the range claimed anticipates the claimed range given, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) See MPEP §  2131.03.
It is noted that while Jung teaches other embodiments in which the joint portion via welding occurs at point A as illustrated above (i.e., “it is preferred to form the welding part adjacent to the cell electrode assembly 120”), the disclosure of Jung does not “teach away” 
given the court has held, “"the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus, although there is a preference for the weld spot to occur at position A (P69, 72), the disclosure of Jung does not discredit or discourage the alternative option of welding spot C.  
See also:  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Likewise, the known construct of weld spot C of Jung does not become patentable simply because construct A is described as the preferred embodiment.  Furthermore, in the instant that the temperature change of the jig 180 is entirely not-critical to a given endeavor (i.e., the jig is optimized to withstand higher temperatures for example), one of ordinary skill in the art would be motivated to select weld spot C to avoid affecting the temperature change in the cell assembly (P66) when the temperature change of the jig is not critical.
Regarding claims 3, 9, and 15, Jung fails to teach that that an area of the joint portion (weld portion C) is set as S1 [mm2], and a battery capacity of the lithium ion battery is set as C1 [Ah], S1/C1 is in the range claimed.    In the same field of endeavor, Tanjou (as also relied upon 2) relative to the average discharge current (I) from the secondary cell (W/I > 0.1) (P24).  Amphours (Ah) is the amount of current or amps in a given duration of time.  Thus, although Tanjou does not optimize the joint area relative to Ah (amps/current in a given duration of time), Tanjou is optimizing a similar metric in terms of the joint area being relative to amps/current (although not for a given set of time).  Furthermore, although the weld joint of Tanjou is between the positive/negative electrode terminals and respective bus-bars (versus the positive/negative electrode terminals and the respective current collectors of the battery as is the case in Toshiyuki), the same discharge current is intrinsically present and flowing at these welded portions.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of Tanjou of optimizing the weld joint area W of the joint portion of Jung relative to the discharge current or similar metric such as Ah (current for a given set of time) given Tanjou teaches such a technique is known for a similar weld joint area to provide the predictable result of securing a fairly large total join area to allow a large electric current discharge to flow while not being so large as to be useless in terms of space efficiency (P25).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, prima facie case of obviousness).
Regarding claims 13 and 19, Jung teaches at Table 1 that secondary batteries provided had charging capacities of 15 Ah, 30 Ah, 45 Ah (Table 1), thereby anticipating the range presented.  
Regarding claim 20, Jung teaches [the] maximum length of the first non-joint portion is equal to a length of a longest one of the negative electrode current collectors (what would be the top negative electrode current collector given the distance is the greatest as illustrated in Fig. 3; in other words, the distance the top current collector extends provides it with the greatest length compared to the other current collectors) of the more than one power generation elements in the first non-joint portion (Fig. 4).   
Regarding claim 21, Jung teaches [the] maximum length of the third non-joint portion is equal to a length of a longest one of the positive electrode current collectors (what would be the top positive electrode current collector given the distance is the greatest as illustrated in Fig. 3; in other words, the distance the top current collector extends provides it with the greatest length compared to the other current collectors) of the more than one power generation elements in the third non-joint portion (Fig. 4).    

14.	Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0024255) in view of Tanjou et al. (US 2003/0215702) as applied to at least claims 1 and 7 above, and further in view of Kim et al. (US 2015/0037652).
Regarding claims 12 and 18, Jung teaches each of the more than one power generation elements includes a separator (P29, 39; rejection of claims 1 and 7), but fails to disclose wherein a thermal shrinkage percentage of [each of] the separators [of the one more power generation In re Robertson, 49 USPQ2d 1949 (1999).  
Kim further teaches the following:
[0018] The separator according to the present invention has superior thermal 
stability to the extent that it has almost no thermal shrinkage until the 
temperature reaches a decomposition temperature of the binder polymer due to 
the binder having a network structure formed from a curing reaction, and may 
also efficiently hinder the shrinkage of the polymer porous substrate due to 
the inorganic particles collected and fixed inside the network structure, so 
that the thermal shrinkage percentage of the separator is 20% or less in length 
at a temperature lower than or equal to the melting point of the porous polymer 
substrate, and 50% or less in length at a temperature higher than or equal to 
the melting point of the porous polymer substrate.  As a result, the separator 
of the present invention has significantly increased heat resistance.


	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the specific separator of Kim for the separator of Jung that meets the thermal shrinkage percentage property as recited (Table 1) given the Court has held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960:  selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious), wherein Kim further teaches the benefits of the use of such a separator in terms of superior thermal stability and increased heat resistance (P18).

15.	Claims 3, 9, and 15 are alternatively are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0024255) in view of Tanjou et al. (US 2003/0215702) as applied to at least claims 1, 6, and 7 above, and further in view of Kamiya et al. (US 2012/0077065).
Regarding claims 3, 9, and 15, as detailed above Jung fails to teach that that an area of the joint portion (weld portion C) is set as S1 [mm2], and a battery capacity of the lithium ion battery is set as C1 [Ah], S1/C1 is in the range claimed.    In the same field of endeavor, Tanjou (as also relied upon above to teach the electrolyte solution) teaches analogous art of lithium ion batteries and joint areas made by welding or rivets between positive/negative electrode terminals and respective bus-bars, and optimizes the joint area W (cm2) relative to the average discharge current (I) from the secondary cell (W/I > 0.1) (P24).  Amphours (Ah) is the amount of current or amps in a given duration of time.  Thus, although Tanjou does not optimize the joint area relative to Ah (amps/current in a given duration of time), Tanjou is optimizing a similar metric in terms of the joint area being relative to amps/current (although not for a given set of time).  Furthermore, although the weld joint of Tanjou is between the positive/negative electrode terminals and respective bus-bars (versus the positive/negative electrode terminals and the respective current collectors of the battery as is the case in Toshiyuki), the same discharge current is intrinsically present and flowing at these welded portions.
prima facie case of obviousness).
Additionally, a specific value within the range claimed and in the construct of a weld spot of a terminal to a current collector is taught by Kamiya.  Specifically, Kamiya teaches an analogous weld portion 26 between an analogous battery terminal 15 and current collector portion 23, wherein an area of the welded joint portion 26 set as S1 [mm2] (Kamiya teaches weld/joint portion 26 is set to 20 mm2 – P28), and a battery capacity of the lithium ion battery is set as C1 [Ah] (Kamiya teaches the battery capacity is 4 Ah – P30), S1/C1 is equal to 20 mm2/ 4 Ah = 5, a value within the range claimed of “greater than 3.25 and equal to or less than 8.86.”  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) See MPEP §  2131.03.  
Thus, with respect to the specific range claimed, Kamiya provides a value that anticipates the range such that it would have been additionally obvious to one having ordinary skill in the art at the effective filing date to adopt this specific construct and value for S1/C1 as taught by Kamiya for the joint portion of Jung.

Response to Arguments
16.	Applicant's arguments filed 11/22/2021 have been fully considered in view of the claim amendments as filed.  Any applicable arguments made to the updated rejections of record are addressed below.
	1)  Applicant notes that Jung arguably discloses in [0069] thereof that "it is preferred to form the welding part adjacent to the cell assembly 120 (namely at a position of the spot A) when forming the welding part to connect the electrode tab and the electrode lead." Jung also arguably discloses that "the welding part is formed near the cell assembly 120 along the lengthwise direction of the electrode leads 150 and 160 with respect to a center point of the surface where the electrode tabs 130 and 140 are in contact with the electrode leads 150 and 160, respectively" ( [0077]); "the welding part may be formed within a 1/3 area closer to the cell assembly 120 among the lengthwise direction of the electrode leads 150 and 160 on the surface where the electrode tabs 130 and 140 are in contact with the electrode leads 150 and 160, respectively" ([ 0078]); and "the welding part may be formed within the range of 10 mm from one end of the electrode leads 150 and 160 disposed within the case 110" ([ [0079]). 
Jung discloses that the distance from one end of the electrode lead 150 to the spot A is 10 mm. However, this distance is Jung is not a distance corresponding to a length of the first non-joint portion in the predetermined one direction being from an outer end of the joint portion to an outer end portion of the negative electrode current collector (Jung's one end of cathode tab 130) of each of the one or more power generation elements. 
As illustrated in FIG. 4 of Jung, the spot A is located more than 20 mm away from the one end of the cathode tab 130. 
Furthermore, Jung fails to disclose and would not have suggested the maximum length of the first non-joint portion of claim 1. 
Response:  The rejection of record has been updated such that the weld spot A is not relied upon within Jung, but rather weld spot C.
It is noted that while Jung teaches other embodiments in which the joint portion via welding occurs at point A (i.e., “it is preferred to form the welding part adjacent to the cell electrode assembly 120”), the disclosure of Jung does not “teach away” from utilizing weld spot C given the court has held, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus, although there is a preference for the weld spot to occur at position A (P69, 72), the disclosure of Jung does not discredit or discourage the alternative option of welding spot C.  
See also:  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Likewise, the known construct of weld spot C of Jung does not become patentable simply because the construct of weld spot A is described as the preferred embodiment.  Furthermore, in the instant that the temperature change of the jig 180 is entirely not-critical to a given endeavor (i.e., the jig is optimized to withstand higher temperatures for example), one of ordinary skill in the art would be motivated to select weld spot C to avoid affecting the temperature change in the cell assembly (P66) when the temperature change of the jig is not critical.

Conclusion
17.	The prior art previously made of record considered pertinent to applicant's disclosure is repeated here for convenience: 
Kusukawa et al. (US 2012/0244423) teaches welding of current collectors 11 to terminal 15 via ultrasonic welder (43T, 43B – Fig. 6), wherein F11 (Fig. 8) is the obtained joint portion where the joining occurs: 


    PNG
    media_image7.png
    351
    521
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    376
    575
    media_image8.png
    Greyscale

	Yoo (US 2011/0206976) teaches an assembly in which current collectors are rolled in a variety of different configurations and joined to respective terminals in which there are joined and non-joined portions reading on the claimed features:

    PNG
    media_image9.png
    690
    658
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    290
    377
    media_image10.png
    Greyscale

Kim (US 2016/0197335):  

    PNG
    media_image11.png
    720
    668
    media_image11.png
    Greyscale


Choi et al. (US 9,882,193):

    PNG
    media_image12.png
    474
    661
    media_image12.png
    Greyscale


Shinyashiki (US 2009/0197162) teaches positive and negative electrodes with weld portions (positive electrode shown below with weld portions 17 and 18):

    PNG
    media_image13.png
    740
    616
    media_image13.png
    Greyscale

	Fujikawa (US 2011/0052971) teaches the optimization of weld spots between a current collector and terminal and positions thereof, including examples in which a first welding point is 1 mm (Example 1) and 2 mm (Example 2) from a first edge of the negative current collector Fig. 7, reproduced below).  Fujikawa further teaches the area of each weld point in mm2 (Fig. 7).

    PNG
    media_image14.png
    491
    822
    media_image14.png
    Greyscale


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729